DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed on 03/18/2022. As per applicant’s request, Claims 1, 3-5, 8, 10-12, 15, 17, and 18 have been amended. Claims 2, 6, 7, 9, 13, 14, 16, 19, and 20 are cancelled. Claims 1, 3-5, 8, 10-12, 15, 17, 18, and 21-26 are currently pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-12, 15, 17-18, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseinifard et al. ("Application of Artificial Neural Networks in Linear Profile Monitoring") in view of Cassill (US 20080279434 A1), hereinafter, Bates et al (WO 2014145977 A1).
Regarding claim 1, Hosseinifard et al. teaches a method (Hosseinifard et al. [Section 4, lines 1-2] “In using PNN, we model shift detection in profile monitoring as a classification problem…In the first method”) the method comprising:
analyzing, by one or more processors, a quality assurance profile, the quality assurance profile including one or more response variables and corresponding explanatory variables (Hosseinifard et al. [Abstract; Section 2.1, par. 1, lines 1-4] Where the processor is an inherent hardware element in a generic computer that analyzes a linear profile, a quality assurance profile, containing both explanatory and characteristic variables, response variable,  by detecting and classifying the shifts within the profile.); 
arranging, by one or more processors, data relating to the explanatory variables in neurons of, at least, a first layer of a neural network (Hosseinifard et al. [Abstract; Section 2.1, par. 1, lines 1-4; Section 4.1, par. 1-2, line 1] Where the processor is an inherent hardware element in a generic computer, and the data is arranged in neurons according to the problem definition defined by the linear profile, containing both explanatory and characteristic variables.); 
applying, by one or more processors, output data to a regression profile to determine a probability that a quality assurance issue will occur (Hosseinifard [Section 3.2.1; Figure 2] “The best example of a neural network training algorithm is the backpropagation algorithm…Train ANN by BPR algorithm using data training…Save output of ANN…select the [10000 * (1-α)]th value in S vector as cutting value (CV)”, where the output of the ANN represents the output data from a regression profile. The output data from the ANN is stored in vector S. The output data in vector S is compared with the “cutting value” or “threshold level of prediction” to determine that data is “out of control”, or that quality assurance issue will occur. When the output data from the ANN is greater than the cutting value, the process is determined to be out of control, or that a quality assurance issue will occur.)
Hosseinifard et al. does not teach determining, by one or more processors, whether to apply a linear or non-linear regression profile to output data from the neural network based, at least in part, on a forecasted amount of change in the explanatory variables identified in the output data; generating, by one or more processors, a regression profile based, at least in part, on the determination; and generating, by one or more processors, a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur.
Cassill teaches determining, by one or more processors, whether to apply a linear or non-linear regression profile to output data from the neural network based, at least in part, on a forecasted amount of change in the explanatory variables identified in the output data (Cassill [par. 0044-0045; 0049, lines 4-7, 11-14, 20-34; 0050, lines 4-17; 0055; 0056, lines 22-42] Where an model is built from a data file 602 is the output data containing both independent and dependent variables. Columns are added to the data file to facilitate building model. Target column 605 and ID Column 606 are used to keep track of the rows and columns, representing the independent and dependent variables during various operations. In step 1106 shown in Fig. 11, the initial model generated from data file is computed by either linear regression or logit regression dependent on the type of dependent variable. The type is determined by the logical interdependence of independent variables, and the significance or correlation of independent variables with a dependent variable.  Logit regression is a non-linear regression profile. The value of the dependent variables, response variables, will always reflect the forecasted amount of change in the independent or explanatory variables for that type.  A do-loop is completed in steps 1108-1116 where the explanatory variables are applied to model accordingly)
generating, by one or more processors, a regression profile based, at least in part, on the determination (Cassill [par. 0065, lines 1-7, 13-20; Figure 5] Where the final predictive model is generated in step 510 based on the previous steps.)
applying, by one or more processors, the output data to the generated regression profile (Cassill [par. 0049, lines 4-7, 11-14, 20-34; 0050, lines 4-17; 0055; 0056, lines 22-42] Where an initial model, a profile is generated depending on the type of dependent variable in the data file, the output data. The Independent variables are then applied to the initial model.)
Cassill does not teach generating, by one or more processors, a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur
Before the effective filing date of the invention, it would have been obvious to a person of obvious skill in the art having the teachings of Hosseinifard et al. and Cassill to modify the method of Hosseinifard et al. to have the processors determine whether to apply the output data to a linear or non-linear regression profile, and then using the output of that application to the method of Hosseinifard et al. to determine if a quality assurance issue will occur. The suggestion and/or motivation for doing so is to scale the system to monitor problems or processors containing many independent variables while still accurately representing the data, as suggested by Cassill. Even though the data file used in Cassill to generate the model is not a forecast, it would be obvious to draw a forecast from the data file, akin to the linear profile in Hosseinifard, since the forecasted amount of change is determined based on the changes in the explanatory variables in the quality assurance profile. Therefore, the pattern of the data file in Cassill will also exhibit the same forecasted changes in variables, even if not explicitly from a neural network.   
Bates et al. teaches and generating, by one or more processors, a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur (Bates et al. [0078] Where the Anomaly Alert is a message that including a quality assurance evaluation, and the anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on).
Hosseinifard et al., Cassill and Bates et al. are analogous art because they are in the same field of using neural networks to monitor data. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Hosseinifard et al., Cassill and Bates et al., to add the alarm of Bates into the method for monitoring profiles of Hosseinifard et al., and Cassill. The suggestion and/or motivation for doing so is to notify the user of when a quality assurance issue is going to occur or has occurred, and allow the user to determine if they need to take action to investigate and correct the quality assurance issue.
Regarding claim 3, Hosseinifard et al., Cassill and Bates et al. teaches the method, Hosseinifard et al. further teaches assigning, by one or more processors, a weight level to one or more neurons of the neural network based, at least in part, on the corresponding explanatory variables of the one or more response variables (Hosseinifard et al. [Abstract; Section 2.1, par. 1; Section 3.2; Section 4.1, par. 1; Figure 1] Where the construction of the neural network is based on the problem definition, where the problem definition is defined by the linear profile containing both explanatory and characteristic, response, variables.).
Regarding claim 4, Hosseinifard et al., Cassill and Bates et al. teaches the method. Hosseinifard et al. further teaches analyzing, by one or more processors, net input data in one or more neurons, at least, in the first layer of the neural network (Hosseinifard et al. [Section 4.1, par. 2; Section 4.2; Figure 1] “Three input variables are considered…we generate samples of size n from an in-control process and estimate the slope, intercept and sample mean for each sample. These three values are the inputs of data training.”, where the three input variables are the input function data of the ANN, which is analyzed during the training process.”); 
determining, by one or more processors, that input-weight variables from the net input data should pass through, at least, one more layer of the neural network (Hosseinifard et al. [Section 3.2; Section 4.1; Fig 1] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network… Three input variables are considered, the first and second variables are estimated slope and intercept from the sample and third input is the mean. As a result, three neurons are located in the first layer.”, where the three input variables are the net input function data located in the neurons in the first layer of the neural network); 
and applying, by one or more processors, the input-weight variables to, at least, one more layer of the neural network (Hosseinifard et al. [Section 3.2] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network.”).
Regarding claim 5, Hosseinifard et al., Cassill and Bates et al. teaches the method. Hosseinifard et al. further teaches identifying, by one or more processors, a plurality of features based, at least in part, on data from the quality assurance profile (Hosseinifard et al. [Section 3.2] “The application of multilayer perceptron neural networks involves selecting feature vectors, establishing the network architecture, choosing the activation function and training., where the feature vector is based on data from the quality assurance profile”); 
learning, by one or more processors, a pattern associated with, at least, the plurality of features (Hosseinifard et al. [Section 4.2; Section 4.3] “To train neural networks, different patterns should be provided…we generate samples of size n form an in-control process and estimate the slope, intercept, and sample mean from each sample…BPR algorithm is used to train networks based on provided data for training); 
and generating, by one or more processors, a threshold level of prediction that the quality assurance issue will occur based, at least in part, on the learned pattern (Hosseinifard et al. [Section 4.4] “After sorting outputs of the neural network we consider the [10000 * (1-α)]th value of the sorted data as the cutting value (CV) If output values of the network are greater than CV, we conclude that process is out-of-control”, where training the ANN using the backpropagation algorithm is applying the output data from the neural network to a regression profile, the output data containing the pattern learned by the neural network, and the output of training, “sorted data”, is compared with the cutting value to determine if the process is out of control.)
Regarding claim 8, Hosseinifard et al. teaches a computer program product, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the stored program instructions comprising (Hosseinifard et al.[Abstract; Section 5, par. 1, lines 1-7; Page 4925, Col. 1, last paragraph] “In this paper we use artificial neural networks to detect and classify shifts in linear profiles…”,  where the use of artificial neural networks to detect and classify shifts encompasses the user using software to execute the steps needed as recited. MATLAB 7 is a software for Windows, macOS, and Linux computers used in the simulation study to generate the results in Tables 1-4.): 
program instructions to analyze a quality assurance profile, the quality assurance profile including one or more response variables and corresponding explanatory variables (Hosseinifard et al. [Abstract; Section 2.1, par. 1, lines 1-4] Where the processor is an inherent hardware element in a generic computer that analyzes a linear profile, a quality assurance profile, containing both explanatory and characteristic variables, response variable,  by detecting and classifying the shifts within the profile.) 
program instructions to arrange data relating to the explanatory variables in neurons of, at least, a first layer of a neural network (Hosseinifard et al. [Abstract; Section 2.1, par. 1, lines 1-4; Section 4.1, par. 1-2, line 1] Where the processor is an inherent hardware element in a generic computer, and the data is arranged in neurons according to the problem definition defined by the linear profile, containing both explanatory and characteristic variables.); 
Hosseinifard et al. does not teach program instructions to determine whether to apply a linear or non-linear regression profile to output data from the neural network based, at least in part, on a forecasted amount of change in the explanatory variables identified in the output data; program instructions to generate a regression profile based, at least in part, on the determination; 
Cassill teaches program instructions to apply the output data from a neural network to the generated regression profile to determine a probability that a quality assurance issue will occur (Cassill [par. 0044-0045; 0049, lines 4-7, 11-14, 20-34; 0050, lines 4-17; 0055; 0056, lines 22-42] Where an model is built from a data file 602 is the output data containing both independent and dependent variables. Columns are added to the data file to facilitate building model. Target column 605 and ID Column 606 are used to keep track of the rows and columns, representing the independent and dependent variables during various operations. In step 1106 shown in Fig. 11, the initial model generated from data file is computed by either linear regression or logit regression dependent on the type of dependent variable. The type is determined by the logical interdependence of independent variables, and the significance or correlation of independent variables with a dependent variable.  Logit regression is a non-linear regression profile. The value of the dependent variables, response variables, will always reflect the forecasted amount of change in the independent or explanatory variables for that type.  A do-loop is completed in steps 1108-1116 where the explanatory variables are applied to model accordingly); 
program instructions to generate a regression profile based, at least in part, on the determination (Cassill [par. 0001; 0065, lines 1-7, 13-20; Figure 5] Where the final predictive model is generated in step 510 based on the previous steps.);
program instructions to apply the output data from a neural network to the generated regression profile (Cassill [par. 0001; 0049, lines 4-7, 11-14, 20-34; 0050, lines 4-17; 0055; 0056, lines 22-42] Where an initial model, a profile is generated depending on the type of dependent variable in the data file, the output data. The Independent variables are then applied to the initial model.). Cassill does not teach program instructions to generate a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur. The same motivation utilized to combine Hosseinifard et al. and Cassill in claim 1, is equally applicable to claim 8.
Bates et al. teaches program instructions to generate a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur (Bates et al. [0009; 0078] “In one aspect the disclosure relates to a computer program product including a non-transitory computer readable medium having code stored therein for causing a computer to perform failure signature recognition training for at least one unit of equipment.”, Where the Anomaly Alert is a message that including a quality assurance evaluation, and the anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on). The same motivation utilized to combine Bates et al. and Hosseinifard et al. and Cassill in claim 1, is equally applicable to claim 8.
Regarding claim 10, Hosseinifard et al., Cassill and Bates et al. teaches the computer program product recited in the claim for the same reasons recited in Claim 3.
Regarding claim 11, Hosseinifard et al., Cassill and Bates et al. teaches the computer program product recited in the claim for the same reasons recited in Claim 4.
Regarding claim 12, Hosseinifard et al., Cassill and Bates et al. teaches the computer program product recited in the claim for the same reasons recited in Claim 5.
Regarding claim 15, Hosseinifard et al. teaches a  computer system, the computer system comprising: one or more computer processors; one or more computer readable storage medium; and program instructions stored on the computer readable storage medium for execution by at least one of the one or more processors, the stored program instructions comprising: (Hosseinifard et al.[Abstract; Section 5, par. 1, lines 1-7; Page 4925, Col. 1, last paragraph] “In this paper we use artificial neural networks to detect and classify shifts in linear profiles…”,  where the use of artificial neural networks to detect and classify shifts encompasses the user using software on a generic computer to execute the steps of the method. MATLAB 7 is a software for Windows, macOS, and Linux computers used in the simulation study to generate the results in Tables 1-4.): 
program instructions to analyze a quality assurance profile, the quality assurance profile including one or more response variables and corresponding explanatory variables (Hosseinifard et al. [Abstract; Section 2.1, par. 1, lines 1-4] Where the processor is an inherent hardware element in a generic computer that analyzes a linear profile, a quality assurance profile, containing both explanatory and characteristic variables, response variable,  by detecting and classifying the shifts within the profile.) 
program instructions to arrange data relating to the explanatory variables in neurons of, at least, a first layer of a neural network (Hosseinifard et al. [Abstract; Section 2.1, par. 1, lines 1-4; Section 4.1, par. 1-2, line 1] Where the processor is an inherent hardware element in a generic computer, and the data is arranged in neurons according to the problem definition defined by the linear profile, containing both explanatory and characteristic variables.); 
Hosseinifard et al. does not teach program instructions to determine whether to apply a linear or non-linear regression profile to output data from the neural network based, at least in part, on a forecasted amount of change in the explanatory variables identified in the output data; program instructions to generate a regression profile based, at least in part, on the determination; 
Cassill teaches program instructions to apply the output data from a neural network to the generated regression profile to determine a probability that a quality assurance issue will occur (Cassill [par. 0044-0045; 0049, lines 4-7, 11-14, 20-34; 0050, lines 4-17; 0055; 0056, lines 22-42] Where an model is built from a data file 602 is the output data containing both independent and dependent variables. Columns are added to the data file to facilitate building model. Target column 605 and ID Column 606 are used to keep track of the rows and columns, representing the independent and dependent variables during various operations. In step 1106 shown in Fig. 11, the initial model generated from data file is computed by either linear regression or logit regression dependent on the type of dependent variable. The type is determined by the logical interdependence of independent variables, and the significance or correlation of independent variables with a dependent variable.  Logit regression is a non-linear regression profile. The value of the dependent variables, response variables, will always reflect the forecasted amount of change in the independent or explanatory variables for that type.  A do-loop is completed in steps 1108-1116 where the explanatory variables are applied to model accordingly); 
program instructions to generate a regression profile based, at least in part, on the determination (Cassill [par. 0001; 0065, lines 1-7, 13-20; Figure 5] Where the final predictive model is generated in step 510 based on the previous steps.);
program instructions to apply the output data from a neural network to the generated regression profile (Cassill [par. 0001; 0049, lines 4-7, 11-14, 20-34; 0050, lines 4-17; 0055; 0056, lines 22-42] Where an initial model, a profile is generated depending on the type of dependent variable in the data file, the output data. The Independent variables are then applied to the initial model.) Cassill does not teach program instructions to generate a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur. The same motivation utilized to combine Hosseinifard et al. and Cassill in claim 1, is equally applicable to claim 15.
Bates et al. teaches program instructions to generate a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur (Bates et al. [0009; 0078] “In one aspect the disclosure relates to a computer program product including a non-transitory computer readable medium having code stored therein for causing a computer to perform failure signature recognition training for at least one unit of equipment.”, Where the Anomaly Alert is a message that including a quality assurance evaluation, and the anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on). The same motivation utilized to combine Bates et al. and Hosseinifard et al. and Cassill in claim 1, is equally applicable to claim 15.
one or more computer readable storage medium; and program instructions stored on the computer readable storage medium for execution by at least one of the one or more processors, the stored program instructions comprising: 
program instructions to analyze a quality assurance profile, the quality assurance profile including one or more response variables and corresponding explanatory variables; program instructions to arrange data relating to the explanatory variables in neurons of, at least, a first layer of a neural network; 
program instructions to determine whether to apply a linear or non- linear regression profile to output data from the neural network based, at least in part, on a forecasted amount of change in the explanatory variables identified in the output data; program instructions to generate a regression profile based, at least in part, on the determination. program instructions to apply the output data from a neural network to the generated regression profile to determine a probability that a quality assurance issue will occur; 
and program instructions to generate a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur.
Regarding claim 17, Hosseinifard et al., Cassill and Bates et al. teaches the computer program product recited in the claim for the same reasons recited in Claim 3.
Regarding claim 18, Hosseinifard et al., Cassill and Bates et al. teaches the computer program product recited in the claim for the same reasons recited in Claim 5.

Regarding claim 23, Hosseinifard et al., Cassill and Bates et al. teaches the method, Hosseinifard et al. further teaches wherein the determined probability that the quality assurance issue will occur is based, at least in part, on a quantity of outlying variables on the regression profile (Hosseinifard [Section 3.2.1; Figure 2] “The best example of a neural network training algorithm is the backpropagation algorithm…Train ANN by BPR algorithm using data training…Save output of ANN…select the [10000 * (1-α)]th value in S vector as cutting value (CV)”, where the output of the ANN represents data generated from a regression model or profile, as the ANN was trained using the backpropagation algorithm. Since the determination of if a quality assurance issue will occur happens after a regression model is generated. Comparing the output of the ANN to a cutting value to determine a process is out of control is determining if a quality assurance issue will occur based on the quantity of variables out of control, or outlying. The variables in vector s that have been determined to be out of control represents a quantity of outlying variables on the regression profile.).
Regarding claim 24, Hosseinifard et al., Cassill and Bates et al. teaches the method, Hosseinifard et al. further teaches wherein the determined probability that the quality assurance issue will occur is based, at least in part, on a concentration of variables in a recognized finite area on the regression profile (Hosseinifard [Section 3.2.1; Figure 2] “The best example of a neural network training algorithm is the backpropagation algorithm…Train ANN by BPR algorithm using data training…Save output of ANN…select the [10000 * (1-α)]th value in S vector as cutting value (CV)”, where the output of the ANN represents data generated from a regression model or profile, as the ANN was trained using the backpropagation algorithm. Since the determination of if a quality assurance issue will occur happens after a regression model is generated. Comparing the output of the ANN to a cutting value to determine a process is out of control is recognizing a concentration of variables that are out of control on a finite area on the generated regression profile located in vector S, since each value within the output data in vector s is compared to a threshold.).
Regarding claim 25, Hosseinifard et al., Cassill and Bates et al. teaches the method, Hosseinifard et al. further teaches feeding, by one or more processors, the input-weight variables through a net input function and summing the results (Hosseinifard et al. [Section 3.1] “MLP is perhaps the most popular network architecture in use today and is discussed quite thoroughly in most neural network textbooks (e.g., Bishop, 1995). In this type of network, the neurons are arranged in a layered feed forward topology, where the neurons form a biased weighted sum of their inputs and pass this activation level through a transfer function to produce their output… In MLP, each input is connected to each neuron in the first hidden layer; the output of each neuron in the first layer is connected to each neuron in the second layer and soon. This type of structure is known as a fully connected network. Such networks can model functions of almost arbitrary complexity, with the number of layers, and the number of neurons in each layer, determining the function’s complexity.”).
Regarding claim 26, Hosseinifard et al., Cassill and Bates et al. teaches the method, Hosseinifard et al. further teaches wherein determining that the input-weight variables from the net input data should pass through, at least, one more layer of the neural network is based, at least in part, on the summed results (Hosseinifard et al. [Section 3.1] “MLP is perhaps the most popular network architecture in use today and is discussed quite thoroughly in most neural network textbooks (e.g., Bishop, 1995). In this type of network, the neurons are arranged in a layered feed forward topology, where the neurons form a biased weighted sum of their inputs and pass this activation level through a transfer function to produce their output… In MLP, each input is connected to each neuron in the first hidden layer; the output of each neuron in the first layer is connected to each neuron in the second layer and soon. This type of structure is known as a fully connected network. Such networks can model functions of almost arbitrary complexity, with the number of layers, and the number of neurons in each layer, determining the function’s complexity.”).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseinifard et al. ("Application of Artificial Neural Networks in Linear Profile Monitoring") in view of Cassill (US 20080279434 A1), hereinafter, Bates et al (WO 2014145977), further in view of Lee et al. (US 20190129821 A1)
Regarding claim 21, Hosseinifard et al., Cassill and Bates et al. teaches the method of the claim. Hosseinifard et al. further teaches applying the output data to the generated regression profile to determine the probability that the quality assurance issue will occur (Hosseinifard [Section 3.2.1; Figure 2] “The best example of a neural network training algorithm is the backpropagation algorithm…Train ANN by BPR algorithm using data training…Save output of ANN…select the [10000 * (1-α)]th value in S vector as cutting value (CV)”, where the output of the ANN represents data generated from a regression model or profile, as the ANN was trained using the backpropagation algorithm and a profile, output data. Since the determination of if a quality assurance issue will occur happens after a regression model is generated. Comparing the output of the ANN to a cutting value to determine a process is out of control is determining if a quality assurance issue will occur based on the quantity of variables determined to be out of control, or outlying.).
 Hosseinifard et al. and Cassill does not teach except generating a plot depicting a graph based, at least in part, on the forecasted amount of change in the explanatory variables and the generated regression profile
Lee et al. teaches generating a plot depicting a graph based, at least in part, on the forecasted amount of change in the explanatory variables and the generated regression profile (Lee et al. [par. 0074; 0083-0085; 0195; 0201-0205; Figure 12B and Figure 13B], Figures 12B and 13B depicts a plot depicting a graph of a data sequence of historic measurements, the profile being monitored. The forecast trend lines that determine the forecast range are generated by a regression technique)
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art, having the teachings of Hosseinifard et al., Cassill, Bates et al., and Lee et al. to modify the method of Hosseinifard et al., Cassill, and Bates et al. to generate a plot showing the forecasted change in the explanatory variables and generated regression profile. The suggestion and/or motivation for doing so is to have visual representation of the data to help identify trends and detect anomalies in the operation of processes, as suggested by Lee et al.         
Regarding claim 22, Hosseinifard et al., Cassill, Bates et al. and Lee et al. teaches the method, Lee et al. further teaches determining the probability that a quality assurance issue will occur based at least in part, on a slope of the graph (Lee et al. [par. 0036-0038; 0074; 0090-0092] Where the slope of the graph is used to determine the trend of the performance metric. The performance metric is used determine if an anomaly, a quality assurance issue, will occur.). The same motivation utilized in combining Hosseinifard et al., Cassill, Bates et al., and Lee et al. in claim 21 equally applies to claim 22 as claims 22 depends on claim 21. 

Response to Arguments
Applicant’s arguments filed on 03/18/2022 have been fully considered but are not fully persuasive. 
Applicant’s arguments (page 13, item 5), filed with respect to the 35 U.S.C 101 rejections have been fully considered and are persuasive.  The 35 U.S.C 101 rejection of independent claims 1, 8 and 15 has been withdrawn. Similarly, the 35 U.S.C 101 rejection of claims 5, 12, and 18 have also been withdrawn for the same reasons has their independent claim, claims 1, 8, and 15 respectively.
Applicant’s arguments regarding the 35 U.S.C 103 rejections of the previous Office Action have been fully considered, but are only partially persuasive. 
The Applicant argues (pg. 14, par. 3-4) that the amendments made to Claim 1 is not taught or suggested by Hosseinifard, Bates, and/or Jan, whether considered alone or in any combination. The examiner disagrees, Hosseinifard et al. does teach “analyzing…a quality assurance profile, the quality assurance profile including one or more response variables and corresponding explanatory variables (Hosseinifard et al. [Abstract; Section 2.1, par. 1, lines 1-4]). The linear profile in Hosseinifard is a profile containing both explanatory and response variables. Hosseinifard also discloses that the quality of a process or product is characterized and summarized by a relation (profile) between a response variable and one or more explanatory variables. The linear profile is then analyzed using machine learning. 
Hosseinifard also teaches “arranging, by one or more processors, data relating to the explanatory variables in neurons of, at least, a first layer of a neural network” (Hosseinifard et al. [Abstract; Section 2.1, par. 1, lines 1-4; Section 4.1, par. 1-2, line 1; Figure 2]). The ANN is a neural network, where its structure is determined by the problem definition. The problem definition is the linear profile being analyzed. The neurons of the ANN are determined from the slope, intercept and mean of the linear profile. The data in the explanatory variables of the linear profile are used to determine the slope, intercept, and mean of the linear profile. 
Bates teaches generating, by one or more processors, a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur (Bates et al. [0078]).  The Anomaly Alert in Bates is a message, or a communication by signal indicating that a process is out of control. 
The examiner agrees that Jan does not teach the “determining, by one or more processors, whether to apply a linear or non-linear regression profile to output data from the neural network based, at least in part, on a forecasted amount of change in the explanatory variables identified in the output data”,  “generating, by one or more processors, a regression profile based, at least in part, on the determination” and applying, by one or more processors, the output data to the generated regression profile. 
However, the amended claim language is taught by Cassill. Cassill teaches “determining, by one or more processors, whether to apply a linear or non-linear regression profile to output data from the neural network based, at least in part, on a forecasted amount of change in the explanatory variables identified in the output data” (Cassill [par. 0049, lines 4-7, 11-14, 20-34; 0050, lines 4-17; 0055; 0056, lines 22-42]). A model is built from a data file containing independent and dependent variables, explanatory and response variables respectively. The initial model generated from data file is generated by determining whether to apply linear regression or logit regression dependent on the type of dependent variable. Logit regression is a non-linear regression profile. The value of the dependent variables, response variables, will always reflect the forecasted amount of change in the independent or explanatory variables for that type.  Similarly, Cassill also teaches “generating, by one or more processors, a regression profile based, at least in part, on the determination” and applying, by one or more processors, the output data to the generated regression profile where a do-loop is completed in steps 1108-1116 to apply the explanatory variables to the model (Cassill [par. 0056, lines 22-42]). 
Therefore, claim 1 is rejected as unpatentable over Hosseinifard et al., in view of Cassill, hereinafter Bates et al. For similar reasons, independent claims 8 and 15 are also rejected as unpatentable over Hosseinifard et al., in view of Cassill, hereinafter Bates et al. Dependent claims 3-5, 10-12, and 17 and 18 are also rejected for the same reasons as the independent claims from which they depend, and for the additional features they recite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN K ALLEYNE whose telephone number is (571)272-1327. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN K ALLEYNE/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127